Name: Commission Directive 2006/35/EC of 24 March 2006 amending Annexes I to IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 2006-11-28; 2006-03-25

 25.3.2006 EN Official Journal of the European Union L 88/9 COMMISSION DIRECTIVE 2006/35/EC of 24 March 2006 amending Annexes I to IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (c) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) Directive 2000/29/EC provides for certain measures against the introduction into the Member States from other Member States or third countries of organisms which are harmful to plants or plant products. It also provides for certain zones to be recognised as protected zones. (2) From information supplied by Portugal, it appears that Bemisia tabaci Genn. (European populations) is now established in the Alentejo region and in some communes of the Ribatejo e Oeste region. These parts of the Portuguese territory should therefore no longer be recognised as a protected zone in respect of that harmful organism. (3) From information supplied by Slovenia, it appears that Erwinia amylovora (Burr.) Winsl. et al. is now established in the Gorenjska and Maribor regions. These regions should no longer be recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. (4) From information supplied by Slovakia, it appears that Erwinia amylovora (Burr.) Winsl. et al. is now established in certain communes of the DunajskÃ ¡ Streda, Levice, TopoÃ ¾Ã any, PoltÃ ¡r, RoÃ ¾Ã ava and TrebiÃ ¡ov Counties. These communes should no longer be recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. (5) Italy has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established in some parts of its territory. Those parts of the Italian territory should therefore no longer be recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. (6) Lithuania has submitted information showing that Beet necrotic yellow vein virus is now established in its territory. Lithuania should therefore no longer be recognised as a protected zone in respect of Beet necrotic yellow vein virus. (7) The relevant Annexes to Directive 2000/29/EC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I to IV to Directive 2000/29/EC are amended in accordance with the text in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 30 April 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 May 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/14/EC (OJ L 34, 7.2.2006, p. 24). ANNEX Annexes I to IV to Directive 2000/29/EC are amended as follows: (1) In Annex I, Part B is amended as follows: (a) in point 1 of heading (a) the words in brackets after P are replaced by the following: Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Madeira, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes; (b) in point 1 of heading (b) LT is deleted. (2) In Annex II, Part B is amended as follows: in the third column of point 2 of heading (b): (a) the words (with exclusion of the provincial area situated to the North of the State road n. 9  Via Emilia) are added after each of the words Forli-Cesena and Rimini; (b) the words Trentino-Alto Adige: autonomous province of Trento; are deleted; (c) the following words are inserted after the word SI: (except the Gorenjska and Maribor regions); (d) the following words are inserted after the word SK: (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)). (3) In Annex III, Part B is amended as follows: in the second column of points 1 and 2: (a) the words (with exclusion of the provincial area situated to the North of the State road n. 9  Via Emilia) are added after each of the words Forli-Cesena and Rimini; (b) the words Trentino-Alto Adige: autonomous province of Trento; are deleted; (c) the following words are inserted after the word SI: (except the Gorenjska and Maribor regions); (d) the following words are inserted after the word SK: (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)). (4) In Annex IV, Part B is amended as follows: (a) in the third column of point 20.1, LT is deleted; (b) in the third column of point 20.2, LT is deleted; (c) in the third column of point 21, the words Trentino-Alto Adige: autonomous province of Trento; are deleted; (d) in the third column of points 21 and 21.3: 1. the words (with exclusion of the provincial area situated to the North of the State road n. 9  Via Emilia) are added after each of the words Forli-Cesena and Rimini; 2. the following words are inserted after the word SI: (except the Gorenjska and Maribor regions); 3. the following words are inserted after the word SK: (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)). (e) in the third column of point 22, LT is deleted; (f) in the third column of point 23, LT is deleted; (g) in the third column of points 24.1, 24.2 and 24.3; the words in brackets after P are replaced by the following words Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Madeira, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes. (h) in the third column of point 25, LT is deleted; (i) in the third column of point 26, LT is deleted; (j) in the third column of point 27.1, LT is deleted; (k) in the third column of point 27.2, LT is deleted; (l) in the third column of point 30, LT is deleted.